DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
	This application claims priority from provisional application 60699092, filed 07/14/2005.
Status of Claims
	Claims 1-12, 14, 15, and 17-32 are pending.
	Claims 25 and 26 have been withdrawn from consideration.
	Claims 13 and 16 have been cancelled.

Election/Restrictions
Applicant elected Species 2 (Figures 11-17) without traverse on 01/26/2022.  

Drawings
In view of the applicant’s explanation the new figures filed on 07/12/2021 have been entered. 
Specification
The objections to the abstract and the first line of the specification have been withdrawn in view of the applicant’s amendments. 

In view of the applicant’s explanation the amendments to the specification filed on 07/12/2021 have been entered.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-10, 20-24, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Slivka et al (Slivka) US 2005/0277919 A1 in view of Jackson USPN 6,716,214 B1 and Barker et al (Barker) USPN 6,280,442 B1.
.  
	Slivka discloses the invention substantially as claimed being a pivotal bone anchor assembly 10 (Figures 1A-C) comprising a receiver 12 having a lower portion with a cavity/central bore 20 centered about a longitudinal axis that communicates with a lower opening (opening that shank 14 extends through) and comprises a partially spherical downward facing surface that pivotably engages a shank head portion, an upper portion integral with the lower portion comprising a pair of upright arms 13a/b defining a channel 16 which receives a rod 18, an internal fastener mating structure comprising discontinuous internal threads (Figures 1B-C) for receiving a fastener 24, and a partially spherical internal surface 20 comprising a first diameter within the cavity, a shank 14 comprising an upper end having a head 14a with a partially spherical outer surface extending both above and below the midline plane at a maximum width perpendicular to the longitudinal axis, a circumferentially extending upward facing annular planar surface 14c surrounding an internal drive structure 14d comprising an aperture, side walls and a bottom seating surface, an anchor portion 14b comprising a fixation thread, a nonthreaded cylindrical neck (smooth neck between head and threads), a circumferential planar surface 14c surrounding the drive structure above the spherical outer surface.  Since the head closely pivots within the spherical portion of the cavity, the second diameter is substantially equal to or less than the first diameter.  
	In regards to claims 6 and 7, the planar surface defines an outer edge adjacent the starting point of the partially spherical outer surface.
In regards to claims 8 and 9, the connection portion of Slivka is smooth and includes a surface with an upper curve (along the bottom of the head) making it curvate.  Additionally, this portion has a radius that is smaller than the diameter of the threads of the anchor portion.
In regards to claims 23 and 24, the fastener of Slivka is above the rod and applies a downward force which can be transferred to the shank when the shank is pivoted at an extreme angle. 

However, Slivka does not disclose a central bore of the shank usable with a guidewire, a split ring retainer enabling upward loading of the shank

	Jackson teaches the use of cannulated shanks 125 (Figure 125) within in the field pivotable bone screws is old and well known to enable the shanks to be guided to the desired implant site using a guidewire.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the shank of Slivka to include full cannulation as taught by Jackson in order to enable the shank to be precisely guided to the desired implant site using a guidewire.  
	Barker teaches the use of a lower split spring retainer ring (90 Figures 6A-B) which is placed within a circumferential groove 41 (Figures 3C and 7) comprising an upward facing annular seating surface of cavity proximate the lower opening, extending perpendicular to the centerline axis of the receiver in the same field of endeavor for the purpose of enabling the shank to be uploaded and then secured to within the receiver.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the retainer and groove taught by Barker with the assembly Slivka in order to enable the shank to be uploaded into the receiver, which would allow for removal/replacement of the receiver without removing the shank from the patient.  
Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive. With regards to the prior art rejection the applicant argues that neither Slivka nor Jackson disclose the retainer ring or the complimentary seating surfaces.  This is not persuasive because neither of these references have been relied upon in this or the previous office action to disclose these structures.  The office action relies on the teachings of Barker to disclose the retainer ring and matching groove/surfaces.  With respect to Barker the applicant argues that his design is “so different from the structures and method of Slivka that those elements and components … would change the principle operation”.  This argument is not persuasive because it is not true.  The general shape and operation of Slivka and Barker are substantially the same.  They both have similar shaped receivers, closures, and anchor shanks.  The only difference is Barker does not have the reduced size lower opening for keeping the anchor shank within the receiver.  Barker teaches that this is not necessary if a retainer ring and groove are added.  Barker further teaches that this configuration provides an added benefit of permitting uploading of the anchor shank.  A person of ordinary skill in the art would have readily recognize this benefit and structure could be added to Slivka without substantial experimentation.  Additionally the applicant has failed to provide and explanation as to why Slivka would no longer be suitable for its intended purpose or any factual evidence explaining how the references are so different in structure and method.  Therefore the rejection has been maintained and made final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. PRONE
Primary Examiner
Art Unit 3774



/Christopher D. Prone/Primary Examiner, Art Unit 3774